Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered. 
Response to Arguments
Applicant’s arguments, see pages 8-12 of the remarks, filed 2/1/2021, with respect to the rejection(s) of independent claim(s) 1, 6, 11, and 17 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hsieh (US 2019/0332331).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US 2018/0301193) in view of Liu (US 219/0179741), and in further view of Hsieh (US 2019/0332331).
In regards to claims 1, 6, 11, and 17 Srinivasan teaches
A data storage apparatus (fig. 1, 104),
comprising: a non-volatile memory (fig. 1, 125) ,
comprising a logical unit number (LUN) (fig. 3, (LUN) 
wherein the LUN comprises a plurality of planes (fig. 3, 1 LUN contains 4 planes), and each of the planes comprises a plurality of blocks (fig. 3, 1 plane contains 2048 blocks), and each of the blocks comprises a plurality of pages (fig. 3, 1 block is 128 pages); and 
a memory controller coupled to the memory (fig. 3, 108 and 120)
	Srinivasan doesn’t explicitly teach
select a plurality of member blocks from the blocks on each of the planes of the LUN to form a big block, divide the big block into a plurality of small blocks according to a plane amount parameter, group the pages of each small block on different planes to form a plurality of big pages according to a page or plane orientation, and write a system information to one of the big pages by performing an inter-leaving programming process.  
Liu teaches
select a plurality of member blocks from the blocks on each of the planes of the LUN to form a big block (Fig. 2A, super block 202 is comprised of a block from each plane), 
divide the big block into a plurality of small blocks according to a plane amount parameter (Fig. 2A, super block 202 is comprised of a block from each plane), 
group the pages of each small block on different planes to form a plurality of big pages according to a page or plane orientation (fig. 2B and ¶53 teaches a super page 252 comprises a page from each block on a different plane) , and write a system information to one of the big pages by performing an inter-leaving programming process (¶46 and ¶50 teaches meta data  can be written to a super page and each page of the super page can be written simultaneously (i.e. an inter-leaving programming process)).
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to have incorporated the teachings of Liu to improve the system of 
the combination of Srinivasan and Liu may not explicitly teach
wherein each of the member blocks is a selected block; and wherein when the selected block is a bad block, the memory controller selects an undamaged block from the plane on which the bad block is located to replace the bad block.
Hsieh teaches via fig. 4A, 4B, and 5 the replacement of bad blocks in a block stripe (BS, i.e. a super block) with good blocks on the same plane.  As can be seen from Fig. 4A, block P1(1) (i.e. block 1 of block stripe 1 located on the first plane) is bad.  In Fig. 5, it can be seen that the bad block P1(1) is replaced with P1(6) (a good block from the first plane) in order to reform a new “virtual” block stripe (VBS(1), i.e. a super block).
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to have incorporated these teachings to improve the system of Srinivasan and Liu, such that the reassigning of a good block in the same plane as a the bad block continues to allow for the maximum striping of the data across all of the available planes. The motivation is such that this prevents losing access to the entire block stripe (super block) and/or suffering degraded performance from a block stripe (super block) that contains a bad block.   
In regard to claims 2, 7, 12 and 18 Liu further teaches 
wherein the member blocks have the same block number.  (fig. 2A, ¶52, superblock 202 contains the block 0 from each plane.)
In regards to claims 3, 8, 13, 19 Liu further teaches
wherein in the step of grouping the pages of each small block on different planes to form the big pages according to a page or plane orientation, the memory controller sequentially groups the pages of each small block on different planes to form the big pages according to the page or plane orientation.  (fig. 2B and ¶53 teaches a super page 252 comprises a page from each block on a different plane)
In regards to claims 4, 5, 9, 10, 15, 16, 21, and 22 Liu further teaches
wherein the inter-leaving programming process is performed in a non-default mode to write the system information to one of the big pages.  wherein the non-default mode is a SLC mode. (¶54 teaches the blocks can be comprised of and written in SLCs)
In regards to claims 14 and 20 the combination of Srinivasan and Liu doesn’t explicitly teach the claim language of 
wherein the plane amount parameter is 2
however, Liu does teach that in ¶52-53 and figs. 2A and 2B that super blocks and super pages can consist of at least one block and page respectively and shows how it would be implemented with 4 total planes.  Therefore this at least suggests that this could be applied to any system regardless of the number of planes (i.e. 2).  As such, it would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to have applied these teachings to support any number of planes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302.  The examiner can normally be reached on 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 5712724140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JASON W BLUST/            Primary Examiner, Art Unit 2137